Citation Nr: 1813181	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left leg disability, to include as due to exposure to herbicides.

2. Entitlement to service connection for a right leg disability, to include as due to exposure to herbicides.

3. Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

4. Entitlement to service connection for a bilateral eye condition, to include as due to exposure to herbicides.

5. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

6. Entitlement to service connection for kidney disease, to include as due to exposure to herbicides.

7. Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, May 2010, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The May 2009 rating decision denied entitlement to service connection for hypertension, kidney disease, a bilateral eye disability, and a skin condition.  The May 2010 rating decision denied service connection for left and right leg disabilities.  The November 2010 rating decision denied service connection for an enlarged heart, following a Nehmer v. United States Department of Veterans Affairs review.  

In a March 2013 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  One was scheduled for April 2016.  However, that month, the Veteran withdrew his hearing request and indicated that he did not want it rescheduled.

Thereafter, in June 2016, the Board remanded the case for further development.  The case has now returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that he currently has disabilities of both legs, the heart, the eyes, and the skin.  Additionally, he asserts that he currently has hypertension and kidney disease.  The Veteran believes that all of his claimed conditions are the result of being exposed to herbicide agents during service in the Republic of Vietnam.


FINDINGS OF FACT

1. The Veteran's service personnel records indicate that he had active duty service in the Republic of Vietnam.  Accordingly, it is presumed that he was exposed to herbicide agents.

2. Within the Veteran's service treatment records (STRs), a July 1968 induction examination noted defective vision at entry.  The Veteran's blood pressure measured 130/82.  Relatedly, an induction report of medical history noted non-active leg cramps.  

Comparatively, an April 1970 separation examination noted that the Veteran wore glasses.  The Veteran's blood pressure measured 100/60.

3. In August 2008, the Veteran complained of pain on both of his legs to a VA clinician.  The Veteran stated that the problem had been ongoing for a long time.  He described cramping in his legs with walking, forcing him to stop and rest. The clinician diagnosed the Veteran with claudication.  

4. In September 2009, a VA vascular lower extremity arterial noted atherosclerotic calcification of the right iliac region.  Otherwise, the examination was normal.

5. During an April 2010 VA examination, the examiner diagnosed the Veteran with bilateral achy leg pain.  The examiner commented that the etiology was uncertain and appeared to be multifactorial, associated with the lumbosacral spine, right hip arthritis, peripheral artery disease, and bilateral pes planus.

6. In a March 2015 VA treatment record, the Veteran presented with chronic low back pain for over 5 years.  The Veteran reported that he served in Vietnam and that he was exposed to chemicals.  He stated that his back pain was on his right side and that it occasionally radiated down his right leg.  The VA clinician commented that the Veteran's suspect pain was multifactorial, to include degenerative joint disease, degenerative disc disease, right lumbar radiculopathy, and possible facet arthropathy.

7. During a September 2017 VA knee and lower leg conditions examination, the Veteran reported exposure to Agent Orange.  The Veteran complained of chronic intermittent cramping, burning pain of both legs, persistent numbness associated with a sensation of heaviness, and weakness of the right lower extremity.  The Veteran stated that these symptoms started during service and progressively got worse over the years.  The examiner diagnosed the Veteran with (1) peripheral neuropathy of both legs, and (2) peripheral vascular disease of both legs.

The examiner then opined that it was less likely than not that the Veteran's conditions were incurred in or caused by service.  In support of this opinion, the examiner explained that neurological and vascular examinations at entry and separation from service were normal.  The examiner then stated that the Veteran's medical records since discharge from service were not compatible with conditions associated with Agent Orange.  Rather, the examiner explained, the Veteran's symptoms were multifactorial in nature.

8. Regarding the Veteran's heart disability claim, a June 2008 VA resting echocardiography test indicated moderate concentric left ventricular hypertrophy, as well as mild sclerosis and mild insufficiency of the aortic valve.  A July 2008 VA treatment record stated that the Veteran had enlargement of the heart likely caused by hypertension.

9. During an April 2010 VA examination, the Veteran was diagnosed with aortic valve sclerosis.  The examiner commented that the Veteran did not have any signs of ischemic heart disease.  Front and lateral images of the chest were obtained and compared to diagnostic testing images from July 2008.  These new images revealed that the Veteran's heart was no longer enlarged and that his pulmonary vessels were not congested.  The examiner provided an additional diagnosis of hypertensive heart disease. 

10. In an October 2012 VA cardiology note, the Veteran reported that he was afraid of exerting or stressing himself for fear of having a heart attack.  The Veteran described chest pains that occurred about 1 to 2 times per week.  The Veteran stated that his pains were in the left side of his chest and travelled to the midline area up to his throat.  The clinician commented that the Veteran's prior cardiac history and testing was negative for ischemia and infarction.  The clinician then assessed the Veteran with chest pain of an unknown etiology.

Following this visit in October 2012, the Veteran underwent an exercise stress test with myocardial perfusion imaging.  The results of this testing were reported in December 2012 as acceptable with no abnormalities.

The Veteran again reported similar chest discomfort in August 2013.  However, no new diagnoses were provided by VA clinicians.

11. During a September 2017 VA heart conditions examination, the examiner diagnosed the Veteran with (1) valvular heart disease-specifically aortic sclerosis; and (2) hypertensive heart disease.  The Veteran reported that he was previously diagnosed with an enlarged heart and that he took many medications daily for his blood pressure.  The Veteran again reported intermittent left-sided chest pain that resolved without intervention.

Following the examination, the examiner opined that it was less likely than not that any of the Veteran's diagnosed heart conditions were related to service.  In support of this opinion, the examiner stated that the Veteran was not diagnosed with an enlarged heart or aortic valve disease at any time during service.  The examiner then explained that although the Veteran was exposed to Agent Orange, scientific evidence did not support a positive association between Agent Orange exposure and aortic valve disease.

12. Moving to the Veteran's bilateral eye condition claim, an October 2008 VA ophthalmology note provided the following diagnoses: (1) old branch retinal vein occlusion left eye, stable; (2) cortical cataracts in both eyes; and (3) refractive errors in both eyes.  These diagnoses were again provided in January 2009 and December 2010 VA ophthalmology notes.

13. In a March 2012 VA treatment record, the Veteran reported that he was told that he had a stroke in his left eye.  Following examination, the clinician prescribed dilating drops for both eyes.

14. In the June 2016 Board remand, the Board requested that the Veteran be provided a VA examination regarding his eye disability claim.  One was scheduled for the Veteran in August 2017, but he failed to appear.  The Veteran has not provided an explanation as to why he missed the examination, nor has he requested that a new examination be scheduled.

15. Regarding the Veteran's hypertension claim, the medical evidence of record indicates that he currently has a diagnosis of hypertension.  Indeed, a June 2008 VA treatment record indicated that the Veteran's blood pressure was 207/119 and a March 2016 VA treatment record included hypertension as an active diagnosis.

16. Following the Board's June 2016 remand, the Veteran was provided a VA hypertension examination in September 2017.  During this examination, the examiner diagnosed the Veteran with hypertension, onset 2008, and hypertensive heart disease.  The Veteran reported that he did not know when his hypertension first began.  Additionally, he could not remember when he was first prescribed medication for this condition.

Following the examination, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran did not have a diagnosis of hypertension while in service.  Additionally, the examiner stated that there was no scientific evidence supporting a positive association between hypertension and Agent Orange exposure.  Accordingly, the examiner concluded that a positive nexus could not be established. 

17. Moving to the Veteran's kidney disease claim, a June 2008 VA treatment record indicated that the Veteran's kidney function was slightly abnormal.  In August 2008, the Veteran was diagnosed with impaired renal function.  

18. In an October 2015 VA treatment record, a basic metabolic panel produced abnormal results.  Specifically, the results indicated chronic kidney disease.

19. During a September 2017 VA kidney conditions examination, the Veteran reported that he was told that he had a problem with his kidney, but was never told exactly what was wrong.  The examiner commented that the Veteran did not have any current symptoms and that the Veteran was a poor historian.  The examiner noted that a May 2013 renal ultrasound indicated that the Veteran had chronic medical renal disease.  Accordingly, the September 2017 VA examiner provided a current diagnosis of chronic renal disease.

Following this examination, the examiner opined that it was less likely than not that the Veteran's claimed kidney condition was incurred in or caused by service.  In support of this condition, the examiner noted that the Veteran did not have a diagnosis of kidney disease in service.  Additionally, the examiner explained that there was no scientific evidence supporting an association between the Veteran' diagnosed kidney disease and Agent Orange.

20. Lastly, regarding the Veteran's skin condition claim, the Veteran's VA treatment records indicate that, throughout the course of the claim, he has received the following diagnoses: (1) stasis dermatitis; (2) skin lesions with eczematoid appearance; and (3) xerosis.

21. A September 2017 VA skin diseases examination provided diagnoses of (1) stasis dermatitis; (2) keratinization skin disorders; and (3) xerosis.  The Veteran complained of chronic dry skin lesions on both of his legs.  The examiner then opined that it was less likely than not the above-diagnosed skin conditions were incurred in or caused by service.  In support of this conclusion, the examiner acknowledged the Veteran's exposure to Agent Orange, but stated that there was no scientific evidence regarding a positive association between Agent Orange exposure and the Veteran's diagnosed skin conditions.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left leg disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a right leg disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for hypertension have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).

6. The criteria for service connection for kidney disease have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).

7. The criteria for service connection for a skin condition have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that the Veteran is not entitled to service connection for: (1) a left leg disability; (2) a right leg disability; (3) a heart disability; (4) a bilateral eye condition; (5) hypertension; (6) kidney disease; and (7) a skin condition.  In making this determination, the Board acknowledges that, for all of the above claimed conditions, the Veteran has met the first two general requirements for service connection-i.e., a current disability and incident in service.  See 38 C.F.R. § 3.303(a).

However, the Board finds that, for all of the claimed conditions, there is no nexus linking the current disabilities to service, including his acknowledged exposure to herbicides in the Republic of Vietnam.  Specifically, none of the September 2017 VA medical opinions could find any scientific evidence linking the current disabilities to exposure to Agent Orange.  The Board finds the September 2017 VA medical opinions to be adequate for adjudicative purposes as they: (1) fully considered the Veteran's prior medical history, including information received after interviewing and personally examining the Veteran; (2) described the Veteran's disabilities with sufficient detail; and (3) were supported by analyses.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In specific regard to the Veteran's bilateral eye condition claim, the Veteran was scheduled for a VA examination in August 2017.  However, he failed to appear and neither provided a reason for his non-attendance nor requested that it be rescheduled.  Generally, when a Veteran, without good cause, fails to appear for a VA examination scheduled in connected with an original compensation claim, the claim is to be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  As such, there is no competent nexus opinion of record regarding the Veteran's bilateral eye claim.

Similarly, the Board acknowledges that the Veteran believes that all of his claimed conditions were caused by exposure to herbicides during his service in Vietnam.  However, the Veteran has not demonstrated that he possesses medical knowledge and training equivalent to that of a medical professional.  Accordingly, he is not competent to provide an etiological opinion in regard to his leg, heart, eye, hypertension, kidney, and skin claims.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes that the herbicide presumption is not for application in any of the above claims as none of the diagnoses described above in the Findings of Fact section is acknowledged as a presumptive condition in 38 C.F.R. § 3.309(e).  

Additionally, in regard to the diagnosis of bilateral leg peripheral neuropathy provided in the September 2017 VA knee and lower leg conditions examination, the evidence of record does not indicate that it became manifest to a compensable degree within one year after the Veteran's discharge.  See 38 C.F.R. § 3.307(a)(6)(ii). 

Lastly, in regard to the Veteran's hypertension claim, the Board also finds that the chronic presumption cannot be applied in the instant case as the record does not contain sufficient evidence demonstrating that: (1) the Veteran was diagnosed with hypertension in service; (2) hypertension manifested to a compensable degree within one year of discharge; or (3) the Veteran displayed a continuity of symptoms beginning in service until the present.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Thus, in light of the above, the preponderance of the evidence is against granting service connection for any of the Veteran's claims.  As such, the Veteran's claims are denied; there is no doubt to be resolved.  See 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a bilateral eye condition is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to service connection for a skin condition is denied.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


